     Case 3:17-cv-00461-MMD-CLB Document 68 Filed 10/08/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5     LUIS CARDENAS-ORNELAS,                          Case No. 3:17-cv-00461-MMD-CLB
6                                      Petitioner,                   ORDER
             v.
7
      RENEE BAKER, et al.,
8
                                   Respondents.
9

10          This habeas matter is before the Court on Respondents’ fourth Motion for
11   Enlargement of Time (ECF No. 67).
12          The Court’s prior order stated: “no further extensions will be granted with respect
13   to Respondents’ answer.” (ECF No. 64.) Counsel subsequently requested a six-day
14   extension due to an “unforeseeable family emergency” (ECF No. 65), and the Court
15   reluctantly allowed the additional six days. The current motion seeks one additional day
16   because counsel did not factor in the time necessary for her supervisor to review the draft
17   answer before filing.
18          It is therefore ordered that Respondents’ fourth Motion for Enlargement of Time
19   (ECF No. 67) is granted. Respondents have until October 8, 2020, to respond to
20   Petitioner’s Second Amended Petition (ECF No. 22). No further extensions will be
21   granted.
22          DATED THIS 8th Day of October 2020.
23

24
                                              MIRANDA M. DU
25                                            CHIEF UNITED STATES DISTRICT JUDGE
26
27

28
